MEMORANDUM *
Under Espinosa v. United Student Aid Funds, Inc., 553 F.3d 1193 (9th Cir.2008), which came down after the bankruptcy appellate panel had ruled, the provisions of the confirmed plan have preclusive effect. Espinosa controls. It expressly overruled the bankruptcy appellate panel decision in this case. Id. at 1204 n. 6. Accordingly, the judgment of the bankruptcy appellate panel is vacated. We are a second, independent reviewer of the bankruptcy court. Miller v. Cardinale (In re DeVille), 361 F.3d 539, 547 (9th Cir.2004). Following Espinosa, we affirm the bankruptcy court’s decision.
JUDGMENT BELOW VACATED; BANKRUPTCY COURT AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by Ninth Circuit Rule 36-3.